Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Barger et al. US Patent 5,365,008 who teaches isomerization and oligomerization. The feed is listed in Example VIII but contains <0.1 wt% of 2-methyl-2-butene and 2-methyl-2-butene. There is no mention of 3-methyl-1-butene.
The cited prior art, Schleppinghoff, teaches an oligomerization step for olefins, however does not mention at least 2 wt% of 3 methyl-1-butene and at least 5 wt% of 2-methyl-2-butene. In Table 5 listing the feedstream, there is only 1-butene and 2-butene listed.
Thus, the prior art does not teach or fairly suggest an oligomerization process for comprising an oligomerization step of an initial hydrocarbon composition comprising at least 2 wt% of 3-methyl-1-butene, at least 5 wt% of 2-methyl-2- butene and at least 5 wt% of 2-methyl-1-butene relative to the total weight of the initial hydrocarbon composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON PREGLER/           Primary Examiner, Art Unit 1772